DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I (claims 1-2,4-6, 8 and 9) in the reply filed on 12/8/2021, is acknowledged.  Claims 11-13, 15, 17, 18, 21-23, 25 and 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Preliminary Comment
This Non-Final office action replaces the Non-Final office action mailed 3/31/2022, which contained inadvertent errors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provonchee (U.S. Patent No. 5,965,070) in view of Cabrera et al. (US 2014/0377195).
Regarding claim 1, Provonchee teaches agar dissolved in propylene glycol (current claims 2 and 8).  See col. 1, lines 22-26.   Provonchee also teaches that glycerin aids gel formation.  See col. 1, lines 65-66.   It also teaches that “glycerin is a solvent for agarose.”  Col. 8, line 41.  Provonchee does not teach “wherein the ratio of glycerin to glycol by volume is in the range of 90 to 10 to 50 to 50.”  However, this limitation is broadly construed as using equal amounts of glycerin and propylene glycol as well as more glycerin than glycol.
Cabrera et al. teaches a polymeric composition comprising biocompatible and biodegradable polymer at a ratio of 30% to 99% (w/w).  See claim 1 of Cabrera et al.  The polymer may be polyethylene glycol.   See claim 2 of Cabrera et al.  The polymeric composition may also comprise a wetting agent at a ratio of 1% to 60% (w/w).  See claim 6 of Cabrera et al.   The wetting agent may be glycerin or propylene glycol (current claims 3 and 8).  See claim 7 of Cabrera et al.   The composition may also comprise a thicken agent such as agar at a ratio of 0.3% to 5% (w/w) (current claims 2 and 5).  See claim 14 of Cabrera et al.   
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Provonchee and Cabrera et al. to reach the instant claims.  One rationale for concluding obviousness in view of the cited references would be combining prior art elements according to known methods to yield predictable results.  Here, both Provonchee and Cabrera et al. teach compositions comprising the ingredients of the claimed composition.  Provonchee also teaches that both glycerol and glycerin dissolve agar.   Cabrera et al. further teaches glycerin and polyethylene glycol can be used in the same amount to act as wetting agent.  That said, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, the disclosed amount ranges offer guidance and/or a basis from which to optimize the amounts of ingredient and would make the claimed ratio of glycerin to glycol prima facie obvious to one of ordinary skill in the art.  For instance, where Cabrera et al. teaches a wetting agent, such as glycerol or propylene glycol, in the range of 1% to 60% (w/w) can be incorporated in the same amount as wetting agents and Provonchee teaches they are both solvents of agar, one of ordinary skill in the art would infer that they are obvious equivalents that may be incorporated together at least in the same amount.  In any event, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Regarding claim 4, the composition may contain anti-microbial agents.  See para. [0020].
Regarding claim 6, the composition may contain 10% (w/w) water.  See para. [0028].
Regarding claims 9, Cabrera et al. teaches that the composition may be in the form of a gel.  See claim 25 of Cabrera et al.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618